DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
Claims 1-18 are cancelled.
Claims 19-31 are present for examination. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Thronson on January 8, 2021.

The application has been amended as follows: 
Claim 19. (Currently Amended) A method for producing a flexible and stretchable conductor structure comprising: 
applying a protective surface to each of a set of conductive wires; 
patterning the set of conductive wires into a mesh structure that accommodates a manipulation while providing electrical conductivity across the set of conductive wires; and 
encapsulating the mesh structure in a stretchable laminate such that the stretchable laminate encloses the mesh structure embedded inside of the stretchable laminate, in a manner that the stretchable laminate returns the set of conductive wires to the mesh structure of the set of conductive wires to an original state after the manipulation.

structure in direction at an equal angle from a weft direction and a warp direction.

Claim 21. (Currently Amended) The method of Claim 20, further comprising returningby the stretchable laminate.

Claim 22. (Currently Amended) The method of Claim 19, further comprising: patterning a stretchable electrically conductive coating on the mesh structure of the set of conductive wires.

Claim 27. (Currently Amended)) The method of Claim 19, wherein the protective surface is at least one of a nickel and gold plating.

Claim 30. ((Currently Amended)) The method of Claim 19, further comprising disposing the flexible and stretchable conductor structure within 


Allowable Subject Matter
Claims 19-31 are allowed. Claim 19 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or suggest either alone or in combination, in combination with all other claim limitation encapsulating the mesh structure in a stretchable laminate such that the stretchable laminate encloses the mesh structure embedded inside of the stretchable laminate, in a manner that the stretchable laminate returns the set of conductive wires to the mesh structure of the set of conductive wires to an original state after the manipulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729